MEMORANDUM **
The district court did not clearly err in concluding that defendant was the supplier of the two pounds of methamphetamine sold by his co-defendant to a government informant. See United States v. Asagba, 77 F.3d 324, 325 (9th Cir.1996) (holding that we review a district court’s factual findings at sentencing for clear error). Police observed Lopez meeting with his co-defendant shortly before the transactions, and a drug dog alerted to Lopez’s car just after one of the sales. This evidence was sufficient to connect Lopez to his co-defendant’s sales; thus the district court did not commit clear error in treating the two pounds of methamphetamine as relevant conduct when it calculated defendant’s base offense level. United States v. Sanchez, 967 F.2d 1383, 1384-85 (9th Cir. 1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.